 JAS. H. MATTHEWS & CO.161pelling of the wet plasters In making this determination, we areawarding the work in question to employees represented by Local759, but not to Local 759 or its members.Because there is evidence that the work in dispute has been a con-tinuous source of controversy in the Long Island area and that othersimilar disputes may occur in the future, we shall not restrict thescope of our determination herein to the specific jobs giving rise tothis proceeding.Therefore, our determination in this case applies toall similar disputed work performed in the Long Island area byCafasso and Cuddihy.1eDETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis proceeding, the Board makes the following determination of dis-pute, pursuant to Section 10(k) of the Act:1.Laborers who are employed by Cafasso Lathing & Plastering,Inc. and by Cuddihy & Huebner, Inc., represented by Plasterers'Helpers Local 759, International Hod Carriers, Building & CommonLaborers Union of America, AFL-CIO, are entitled to perform theoperation of plaster-mixing machines and the plaster pumps used forthe piping and propelling of wet plaster.2.Locals 138, 138A, and 138B, International Union of OperatingEngineers, AFL-CIO, are not entitled, by means proscribed by Sec-tion 8(b) (4) (D) of the Act, to force or require Cafasso or Cuddihyto assign the above work to their members.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 138 shall notify the Regional Director forRegion 2, in writing, whether or not it will refrain from forcing orrequiring Cafasso and Cuddihy, by means proscribed by Section8(b) (4) (D) of the Act, to assign the work in dispute to its membersrather than to employees represented by Local 759.6 International Union of Operatting Engineers,Local66,AFL-CIO (Frank P. Badolato &Son),supra.10 SeeBricklayers,Masons and Plasterers'International Union of Amersca,Local No. 26(Fox Valley General Contractors Association),147 NLRB 1615;Teamsters Local UnionNo.5, et at.(Hart-McGowan Foundation Co., Inc.),147 NLRB 1216.Jas. H.Matthews&Co.andInternational Association of Ma-chinists,AFL-CIO.Case No. 26-CA-1736.October 27, 1964DECISION AND ORDEROn July 9, 1964, Trial Examiner Arthur E. Reyman issued his De-cisionin the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices149 NLRB No. 18.770-076-65-vol.149-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDin violation of the Act, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Trial Examiner's Decision.Thereafter, the Respondent andthe General Counsel filed exceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations, except as modified herein.We agree with the Trial Examiner that Respondent violated Sec-tion 8 (a) (5) and (1) of the Act in refusing to recognize and bargainwith the Union as the representative of a majority of its employees.With respect to the Union's majority status during the critical pe-riod, which is challenged by Respondent, the record shows that therewere 68 employees in the bargaining unit, exclusive of 4 leadmenwho were properly found by the Trial Examiner to be supervisors.The Union thus needed 35 valid authorization cards to demonstrateitsmajority, and 38 cards were submitted.Respondent specificallychallenges the validity of 6 authorization cards.In agreement withthe Trial Examiner, we find that the cards signed by Waller, Wick,and Simpson are valid and that the purported withdrawal of Cook'sotherwise valid card was ineffective.'However, we do not agree withthe Trial Examiner's counting of the card signed by White.Whiteis unable to read and he signed his card only because union adherentssoliciting him, who did not read the card to him, told him that thepurpose of the card was to bring about an election.The Trial Examiner found it unnecessary to, and did not, passupon the validity of the card signed by Cullum. This employeesigned a card during a union meeting, then crossed out his signature,but finally printed his name on the card which was turned over to aunion organizer.Plainly, this was an effective designation of theUnion.Upon the entire record, therefore, it is clear that a majority of theemployees within the stipulated bargaining unit had authorized rep-resentation by the Union by January 11, 1964, on which date theIAs the Union had a majority without counting Cook's card,as hereinafter appears,Member Leedom finds It unnecessary to determine the validity of Cook's card. JAS. H. MATTHEWS & CO.163Union made its request for bargaining which was rejected by theRespondent.2ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner, and ordersthatRespondent, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Or-der with the following modifications:Paragraph 1(a) is amended to read as follows:"(a) Coercively interrogating its employees regarding their mem-bership in, or activities on behalf of, any labor organization, ortaking any affirmative action to determine who among its employeesare or are not members of any labor organization, or seeking to in-duce any of its employees to withdraw from membership in the labororganization by solicitation or promises of benefit, or threatening todeny any of its employees privileges previously enjoyed by them forthe purpose of discouraging membership in a labor organization."Paragraph 1(c) is renumbered paragraph 1(d) and the followingis inserted immediately after paragraph 1(b) :"(c)Maintaining and enforcing rules prohibiting employees fromengaging in solicitation on company premises during their nonwork-ing time in connection with their concerted activities."The first indented paragraph of the Appendix is amended to readas follows :IVE WILL NOT coercively interrogate our employees regardingtheir membership in, or activities on behalf of, International As-sociation of Machinists, AFL-CIO, or any other labor organiza-tion, or take any affirmative action to determine which of ouremployees are or are not members of any labor organization, orseek to induce any of our employees to withdraw from member-ship in the above-named, or any other labor organization, by so-licitation or promises of benefit, or threaten to deny them privi-leges previously enjoyed by them for the purpose of discouragingmembership in a labor organization.The Appendix is further amended by inserting after the first in-dented paragraph, the following paragraphs :WE WILL NOT maintain or enforce any rule prohibiting em-ployees from engaging in solicitation on company premises dur-ing their nonworking time in connection with any of their con-certed activities.2In concluding that Respondent was not motivated by a good-faith doubt of the Union'smajority when it refused to bargain, we do not rely, as the Trial Examiner did, In part,upon Respondent's invocationof a longstandingrule againstsolicitation. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other mannerinterferewith, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join orassistInternationalAssociation of Machinists, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.The last paragraph of the Appendix is amended to read :"All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisis a proceeding under Section10(b) of theNational Labor RelationsAct, as.amended,29 U.S.C., Sec.151et seq.,hereincalled the Act.Upona charge duly filed on January31, 1964,by International Association ofMachinists,AFL-CIO,herein called the Union,theGeneral Counsel of the Na-tional LaborRelations Board,on behalf of the Board,by the Regional Director forRegion 26,on March 27, 1964, issued a complaint and notice of hearing,the com-plaint alleging thatJas.H.Matthews& Co., Respondentherein,had engaged in and;is engaging in unfair labor practices within the meaning of Sections 8(a)(1) and(5) and 2(6) and(7) of the Act.On March 31, 1964,the Respondent filed an.answer to the complaintand on April 20, 1964, filed anamendmentto theanswer.The answer,as amended,effectively denies the violationsof the Actas alleged in.the complaint and sets up certain affirmative defenses.The casecame on tobe heard before TrialExaminerArthur E. Reyman atSearcy, Arkansas, on April 22 and was closed on April 24, 1964.At thehearing,theGeneralCounsel andtheRespondent were representedby counsel,and the.Charging Party, the Union,was representedby a Grand Lodgerepresentative.Eachparty wasafforded full opportunity to call,examine and cross-examine witnesses, topresent evidence relevant and material to the issuesof thecase,to submit proposed'findings and conclusions,to argue orallyupon the record,and to filebriefs.Briefs.havebeen submitted on behalfof the General Counsel andthe Respondent, andhave been carefully considered.At the hearing,certain amendments to the com-plaint and corresponding amendmentsto theanswer,as amended,were allowed.Upon theentirerecord,and from my observation of the witnesses,Imake the.following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now and has been at all times material herein,a Pennsylvania cor-poration operating a plant at Searcy,Arkansas,where it is engaged in the manu-facture of bronze tablets and plaques.During the 12-month period immediately preceding the issuance of the com-plaint,Respondent,in the course and conduct of its business operations, purchased.and received at its Searcy, Arkansas,plant,materials and supplies valued in excessof $50,000 directly from points outside the State of Arkansas.During this same-period of time, it manufactured,sold, and shipped from its Searcy, Arkansas, plantfinished products valued in excess of $50,000 directly to points outside the State of;Arkansas.Respondent is now and has been at all times material herein,an employer en,gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow and has been at all times material herein,a labor organizationwithin the meaningof Section 2(5) of the Act. JAS. H. MATTHEWS & CO.IIi.THE UNFAIRLABOR PRACTICES165The PleadingsAt the outset,it seemsexpedient to summarize the allegations of the complaint asamended at the hearing and the defense thereto set up by the Respondent.Ques-tions of violation of Section 8(a)(5) and derivative violations of Section 8(a)(1),and other violations of Section 8(a)(1), are involved.The complaint, as amended, asserts that all production and maintenance em-ployees of the Respondent at its Searcy plant, excluding office clerical employees,guards, and supervisors as defined in the Act, constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.This the Respondent does not deny, but in admitting it, says that in making suchadmission Respondent does not bind itself as to the inclusion or exclusion of anyparticular department, section, or individual.The General Counsel alleges that atall times sinceJanuary 11, 1964,' the Union has been designated by a majority andhasbeen and is the exclusive representative for the purposes of collective bargainingof its employees in the described unit.The Respondent disclaims sufficient knowl-edge and therefore denies these allegations, and says that it on January 11, and atall times thereafter, had reasonable cause to doubt the Union represented its employ-ees and therefore was not then, and is not now, under a duty to recognize or bar-gain with the Union.Further answering, the Respondent says that if the Union ob-tained a sufficient number of authorization cards from Respondent's employees,such cards were obtained by misrepresentation on the part of the Union and itsagents inthat employees were told that by signing such cards they were merelyregistering attendance at a union meeting and/or to enable the Union to bring aboutan NLRB supervised election at the plant; that numerous employees signed cardsas a result of such misrepresentation and none of these employees understood theywere authorizing the Union to represent them; and in view of such misrepresenta-tion the Union did not in fact represent Respondent's employees on January 11, orat any time pertinent to the complaint. In respect of allegations of the complaintsetting out a continuing request of the Union to bargain and the continuing refusal,of the Respondent so to do, the Respondent reaffirms its contention that as a matterof law, the Union's majority status should be resolved by an election supervised bythe Board.The independent violations of Section 8(a)(1), denied by the Respondent, arethat the Respondent, through responsibleagents,threatened employees with eco-nomic reprisals, withdrawal of normal promotions and raises, discontinuance of agroup insurance plan, discontinuance of a profit-sharing plan, and cancellation ofproposed plant expansion, if they became or remained members of the Union, orgave any supportor assistanceto it; surveillance of a meeting place,meeting andunion activities of its employees; solicited employees to withdraw from the Union;and since August 1, 1963, has maintained in effect a rule prohibiting employeesfrom soliciting on company property without permission!The Union Organizing Effort and the Company's Refusalof Immediate RecognitionT. J. Underwood, a coloring department employee since September 1961, testifiedthat after he and some other employees who were interested in union organizationhad discussed how to go about it, he communicated with Jim Rue, representativeof the Union at another location; that Rue met him and employee Joseph W. Shafer,and after discussion Rue set up a meeting with Grand Lodge Representative W. C.Harris for January 6, 1964, at Richard Anderson's Truck Stop on Highway No. 67,near Searcy.Present at the January 6 meeting were Harris, Rue, Rue's assistant,Eddie Daven-port, and 25 employees of the Respondent.Harris addressed the meeting and ex-plained how the Union could help the employees, and among remarks made, said,"now gentlemen, if you people are interested in the Union and if you want a union,I'm here to help you, but if you are going to turn weak-kneed and when the pres-sure is put on you, why,it isno use, and you are wasting my time and yours."1Unless otherwl e specifically noted, all dates hereinafter mentioned are for the year 1964"-Respondent issues to each employee at time of hire an Employees Handbook of Jas HMatthews & Co, which provides that "Violation of any of the following rules of employeeconduct iti eautie for Prompt dismissal or other disciplinary action "Rule 15 reads "solicit-ing on company property wilhunt permission " 166DECISIONSOF NATIONALLABOR RELATIONS BOARDUnderwood said that Harris left themeetingthen, and in his absence Rue told themeetingthat "if you are interested when Mr. Harris brings back the cards you signthem and if you are not interested, if you aregoingto weaken under pressure, thereisno use in your signing them." Regarding the signing of the authorization cards,Underwood further testified:.Mr. Harris came backin andread over the cards.'At that time he openedthe floor and somebody asked him if that meant a vote.He told them no, itdidn'tmean no vote. Somebody asked how we could get representation andhe said "there is two or three different ways you can go about getting repre-sentation,"said,"you can write the Company a letter and ask them to negoti-ate with you or you can have an election," and I think that was about the endof it. Then most of the guys startedsigningthe cards, and after the meeting wasclosed and they filed out to the side.As they would go out the door I wassittingthere with Mr. Harris and they would put the cards on the table, andthere's where I witnessed the cards.Harris corroborated the testimony of Underwood in all material respects.On Friday January 10, at approximately 4 p.m., a second meeting at Anderson'sTruck Stop was held among the employees where the Union was further discussed.During and after the meeting, and as the employees were leaving the premises, PlantSuperintendent Morton, Office Manager Russell, and Foreman James Landis werepresent in the main part of therestaurant.The implications of the presence ofthese supervisors at the truck stop in themain diningroom, while the Union meet-ing was being conducted in the private dining room, is hereinafter discussed.There is in evidence, by stipulation, a list of 72 names appearing on the payrollof January 11, and employed as of January 13. The exhibit shows the clocknumber, name, and job position of each individual.The stipulation is to the ef-fect that these employees constitute the proposed bargaining unit except that the Gen-eral Counsel contends, contrary to the Respondent, that four men listed-DerrellM. Rongey, Charles Osborne, Larry Harmon, and Kenneth Greer-are supervisors,and therefore not to be included within the unit.Counsel further stipulated that ifany one of these individuals fall in the supervisory category, then they all do.Underwood identified 19 cards as being signed by individual employees and wit-nessed by him except for his card at this January 6 meeting, and then handed byhim to Harris.Harris witnessed Underwood's card.Two employees (Matthewsand Glen Wortham) who werepresentat themeetinghanded him signed cards thefollowingmorning.They are included in the count of 19.Employee Shafer testi-fied that he signed a card at thismeeting, asdid employees Gayler, McKinney,Stephenson, and Rhodes.McKinney solicited and obtained the signature of em-ployeeMurdaugh.Thirteen other employees identified cards as signed by themvariously on January 6. 7, 8, and 11.Thus, on January 11, the Union held 38authorization cards.Employee Howard White testified that he signed a card to help employees to geta vote.He said that if there had been a vote, and the Union was successful, hewould have quit his job.He signed the card at the home of employee Shafer inthe presence of Underwood.He testified they told him that the reason they wantedhim to sign was "to bring the Union in for a vote."White cannot read.He testi-fied that the card was not read to him.Employee Albert Simpson attended the January 6 or 13 meeting.According tohim, the only reason given to him by Grand Lodge Representative Harris at the8The form of blank card rend'Authorization for RepresentativeI, the undersigned employee of --------------------------Clock No ----------City -------------hereby authorize the International Association of Machinists or any District or LocalLodge thereof to represent me for purposes of Collective Bargaining and, in my behalf,to negotiate and conclude all agreements as to hours of labor, wages and other con-ditions of employment.The full power and authority to act for the undersigned asdescribed herein supersedes any power or authority heretofore given to any person ororganization to represent me(Witness)(Signature of Employee)DatePlease Print Name[Union Label] JAS. H. MATTHEWS & CO.167time was "He just said that if we signed the card we could get a vote in the plant,if they had a majority." Simpson did not recall whether Harris had read the cardto the whole group.Employee LeRoy Wick testified that he attended a union meeting and heardHarris state "that if we signed these cards that they were for a vote, for the per-sonnel of the plant to be able to vote for or against the Union."Employee David Waller said that Simpson, at the plant, asked him to sign a card,telling him that "it was just to get them down there, so they could bring it to avote."Employee W. L. Hester testified that he attended a meeting, signed a card, andheard Harris say the purpose of signing a card was "to bring about a vote withinthe Company."Employee Carl R. Cook wrote an undated note, as follows:I do not want to be a member in the I.A. of M. Union and I have signed acard.Iwould like to have the card sent back to me.I am working for Jas. H. Matthews Co. at Searcy.He said he gave the note to someone in the plant to mail for him, he did not re-member who. The envelope, postmarked Searcy, January 22, 1964, addressed byanother's hand, was sent cei tified mail, return receipt requested to Cook's address, toHarris.Cook said that Gayler asked him to sign the card, and that "I took it andwas reading it, and he said the purpose of the card, to begin with, was to get theUnion in for a vote only."Under the date of January 11, Harris, on behalf of the Union, notified the Re-spondent, in writing, that the Union had been requested "by your employees" torepresent them in collective bargaining;requested a meeting to "discuss,negotiate,and enter into agreement with us the terms and conditions of employment" of em-ployees in a described unit; suggesting dates or requesting alternative dates for ameeting "for the purpose of establishing our showing of representative of your em-ployees."A preference for "the selection of a neutral party to be present andcheck our representation request against your payroll" was expressed.On January 14, the Respondent by its office manager, James E. Russell, acknowl-edged Harris' letter and said:Please be advised that we will recognize and bargain with your union, in theevent your union is certified by the National Labor Relations Board as theexclusive bargaining representative for our production and maintenance em-ployees, in an appropriate unit at our Searcy, Arkansas plant, after an electionconducted by the National Labor Relations Board by secret ballot.By a letter to the Respondent dated February 3, Harris stated he was "ready andwilling to prove majority status," and further stated a continuing demand for recog-nition and bargaining.This letter was answered by counsel for the Respondent onFebruary 13, which reiterated that "The Company.will not recognize andbargain with your Union" unless certified by the Board after an election conductedby the Board, and further:We reaffirm the Company's position . . . since the Company has reasonabledoubt that your union represents a majority of its production and maintenanceemployees.We feel that the most satisfactory method of resolving the ques-tion of your Union's majority status is through an election by secret ballotsupervised by the National Labor Relations Board. In this manner we feelthat the overall purposes of the National Labor Relations Act will be satisfied,and the employees will be allowed to make their choice accordingly.If the cards of White, Simpson, Wick, Waller, and Hester are disregarded, thenumber of valid cards is reduced to 32 as of January 11.Then, if leadmen D. M.Rongey, C. Osborne, L. Harmon, and J. K. Greer are to be considered as non-supervisors and therefore within the unit, and none of these men having signed acard, the facts lend color to the Respondent's claim that it lawfully could refuse,because of good-faith doubt, to accordrecognitionto the Union.Company and Searcy Plant OrganizationJames H. Matthews & Co., the Respondent, is comprised of three divisions-theindustrialmarking products division, box die division, and the bronze division. Inthe bronze division are three plants, one located in Minton, Ontario, Canada, an-other in Pittsburgh, Pennsylvania, and the one located at Searcy, Arkansas. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDRoy Randles, stationed in Pittsburgh, is general superintendent of the bronzeplants of the Company at its three locations.At Searcy, William M. Morton isplant superintendent.Under him, James R. Landis is general foreman of factoryoperations.Morton personally supervises the foundry area.Under Morton, otherThan Landis, is E. L. McCullock who directs maintenance. James E Russell isoffice manager and as suchis incharge of the office, directs the office and thepurchasing, and is in charge of personnel in his department.Morton reports di-rectly to Randles, as does Russell.Some 35 employees are employed in the foundry and 37 employees work in thefactory.In the factory there is a pattern setup department, a tooling department, a color-ing department, and a shipping department. In the pattern setup department, 12employees are headed by a leadman, Derrell M. Rongey.The tooling departmenthas a leadman, Charles Osborne.The leadman in the coloring department is LarryHarmon.Kenneth Greer is leadman in the shipping department.Other than theleadmen, 11 employees are in the tooling department, 6 in the coloring department,and 5 in the shipping department.The work layout is made upon determination of a daily work schedule based onthe orders received each day.After receipt of orders and after production plan-ning, a pattern is set up in that department, where the appropriate name that goeson the design called for by the order is selected, and letters glued on by a processof shellac and wax, according to proper process.After the letters are placed onthe pattern, the pattern is forwarded to the foundry and the order for that pattern,or memorial, is forwarded to the rough inspection table where such order is filed,together with others in alphabetical order.When the casting is received, usuallythe following day, it is forwarded to the tooling department where bosses are drilledon the back of the memorial for the insertion of lugs.After the drilling of theback and tape made for canisters, the memorial is goosenecked in a vase openingand all imperfections are removed.The memorial then is cleaned by a methodof sandblasting, it then goes through an automatic coloring booth where thememorial is colored; and the memorial is then highlighted by a process of buffingwith certain compounds used to highlight the letters and border ornamentation.Another automatic operation then occurs when a memorial is treated for preheatand protective finish.It then is baked and forwarded to final inspection where thememorial is inspected and then placed in a carton for shipment.Status of Leadmen as SupervisorsThe questions as to whether factory leadmen are supervisors must be determinedin order to find their proper place either in or out of the bargaining unit; andwhether certain Section 8(a)(1) alleged violations are attributable to one or moreleadmen and therefore binding on the Respondent.According to Landis, he is the one completely responsible for the laying out orassignment of work according to orders and work schedules. The leadmen under'him are more highly skilled and receive higher hourly rates of pay than other em-ployees in their respective factory departments, although the rates of pay of otheremployees may vary according to their respective skills and length of service.Aleadman does not have the right to hire or fire, nor does he have the power toeffectively recommend hiring or firing.He oversees the work done in his depart-ment according to specific instructions given to him by Landis.Certain instanceswere cited where a leadman, under prior authority delegated to him by Landis, hasand may shift employees from one job to another on a day-to-day basis or perhapsduring the course of a week, depending on work schedules. In this connection,Landis testified:Q. (By Mr. CLARK.)All right, sir.Take Charles Osborne, for example,does he change employees from one job to another during the day?A. He could.On several occasions, like I stated, I have told him that hewould have a part day in memorials and the rest of the day he would have torun vases.Then, in a case like this, naturally, when he ran out of memorials,the fellows that I have told him to put on vases will start running memorials orthe fellows that I have told him to put on memorials will start running vases.Landis further testified, in response to a question as to whether he knew of anyoccasion that Osborne had given anyone time off on his own accord, that he knewthat there had been occasions. when he had told the group leaders (leadmen) that JAS. H. MATTHEWS & CO.169they were able togive a man time off on this particular day because production wasslow and that at othertimes leadmen,with his permission,had let men off to taketime to hunt orto bankor perhaps for other personal reasons.On occasion,men employedin the factorymay be assignedtowork in thefoundry.When thisoccurs, Landis said,he first istold by Morton that the latterneeds extra hands, then"I go to these departments and tell the men to give mesomeone . . . I tell the supervisors to give me five or six men and which ones togive me."He also is the onewho orderstheir return to their original assignmentafterwork in the foundry.In additionto theinstructionsissued byhim to theleadmen,Landis also issues instructionsdirectlytomen in the several departmentsunder his directsupervision.He estimated that he spent 90 percent of his time inhis departments of the factory throughout a day.Charles Osborne describedhis job asthatof leadman in the tooling department;that there were 9 employees employed in January and11 in Aprilin that depart-ment;and describedthe functions of his department:First of all, thereare drill presses,as the workcomesthrough itgoesthroughdrill presses,and thereisa gooseneck table, andthen thereischasing tablesand a sandblaster.Thatis the last machine in the department.Osbornetestified that he spentabout 75 percentof his time running the sandblastingmachine andthe other 25 percenthe estimated was in specialwork suchas stamp-ing.He saidhe did not have the authority to hire anybodyor fireanybody in thatdepartment or, so far as he knew,to effectively recommend the hiring and firing ofanybodybecausethatsituation had never occurred.He said furtherthat Landiswas his immediate superior,was the one whohad authorityto give individuals timeoff inhis department,and that he had never disciplined an employee.LarryHarmon,in the coloring department,leads seven men.He described thefunction of his department as brassing,coloring,lacqueringand buffing,and mixingprotective finish.The coloring machine is used to color castings;a pretreat ma-chine is used to apply protective finish.Harmon described,briefly,the operationsin that department:Well, itcomes out of the sandblaster,which is the tooling department, and itruns from there into the coloring machine,a coloring machine, on a conveyor,and it goes from there on a conveyor around the buffing station and then intothe protective finish booth,later it goes on a conveyor from there to the ovenswhere theyare baked,where the castings are baked,where the protective finishis baked on the molds.`Harmon said he did not have the authority to transfer men from one work stationto another without consulting with Landis;that he has no authority to hire or fire;that he cannot grant time off to other employees without the consent ofLandis orMorton.Kenneth Greer,referred to as a leadman in the pleadings and in the stipulationmentionedabove,is in charge of the shipping department at the Searcyplant.Ac-cording to his testimony he has been employed in the shipping department for about2 yearstogetherwith fourother employees,the department being engaged in pack-aging and routing completed orders for shipment.He testified that he received hisorders from Landis, that he didnot assign the other employeesdirectly to the workperformedby them butdid assign them upon instruction from Landis.He saidthat on occasion when another man employed in the shipping department receivedinstructions from him to perform work in the factory or in the foundry,he was so'Landis, estimating the time spent by Harmon performing the same duties as the othermen in his department perform, said it amounted to about 75 percent; and the other partof his time would be mixing topcoat and materials for the machines.Landis describedthe duties of Harmon, some of the same duties being performed by other men in his de-partment,as follows:He mixes color for the coloring of our plaques as far as keeping machines full oflacquer and top coating and pre-treatment,and he runs memorials through the auto-matic coloring machine, through the pre-treat machines, through the coloring ma-chines and through the oven, and places them ready for final inspection on the stor-age rack, and he colors our chains and our P B screws and the accessories for thememorial and when a Job is done there,then lie will go on the buffing table and buffmemorials with the other men. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstructed by Landis or by Morton.He has the use of a desk in a segregated en-closure, frequently mentioned in the testimony of several witnesses, the desk beingused by many persons other than Greer'Further, in support of the contention of the General Counsel that Rongey, Os-borne,Harmon, and Greer are supervisors, is testimony of Underwood who saidthat when he first was employed he was interviewed by Morton, who took him towhere Harmon was working and introduced Harmon as his supervisor. It is em-phasized that Morton took Underwood directly to Harmon and not to Landis.Eu-gene Rhodes testified that Greer was made a supervisor after about 6 months' em-ployment, at which time Landis informed all the shipping department employeesthat Greer "would be in charge of the shipping department."R. C. Quattlebaum,David Waller, Lonnie English, and Jerry Feren each testified that either Rongey,Osborne, Harmon, or Greer was his supervisor.The General Counsel says thatthis "ostensible authority," although not alone sufficient to establish the supervisoryauthority and status of these four employees, is indicative of supervisory status, andthat it should be considered in determining the status of the four employees inquestion.To support the contention that the four men referred to exercise the use of in-dependent judgment in the direction of the work of employees in their several de-partments, the General Counsel relies on the testimony of Underwood that he didany one of the several jobs within the coloring department; that his daily work wasdirected by Harmon; that Harmon told him what to do every day, and wheneverhe was transferred from one job to another, Harmon always was the one whotransferred him.Referenceisalsomade to the testimony of Underwood that onoccasion he had been transferred temporarily to do work in other departments andthat Harmon always was the one who transferred and directed him.Underwood testified that Harmon's main duties - are to inspect the work of theemployees in his department and to walk around the conveyers and to watch thework of employees therein.He also said that Harmon, on several occasions, criti-cized his work when not properly performed; that Harmon had told him he wouldchange his job if he could not perform the work right, and that Harmon also hascriticized the work of other employees within the department. * Rhodes said thatGreer generally worked on the line with the employees in his department when theemployees get behind or are rushed, but, if the department is not too busy, or theemployees are not in too big a-rush, Greer will "generally just stand around, inspect,and watch them work."'- 'Rhodes testified that the daily work of the employees in the shipping departmentwas directed by Greer, that Greer assigned employees daily to their various jobs,after Landis first had assigned the jobs; but that since Greer was made supervisorhe was always the one who effectuated the assignment of an employee in the ship-ping department to do work in another, department. _ In support of the same argu-.rLandis was more specific than Greer in describing the latter's duties.Landis de-scribed him as a routing clerk, routing orders for shipment.Landis said that was themain function assumed by Greer, other than helping other employees at their job stationand filling in for an employee who might be assigned- to, a different job for a day. Inanswer to a question as to the function of the shipping department, Landis testified: ,First of all, our inspector releases the memorial as a good casting and we haveone employee that gets a box, the appropriate size box for the memorial, and putsthe appropriate lug in the boxThe memorial is then placed on top of the box withthe lugs in it.The box is folded. The banding operator bands the material inthe box.He bands the box to the memorial. Then, all our orders have stencil num-bers on them, customer account numbers, we call them, and we have stencils runningfrom 1 through 3,700 and in this series one of these stencils will match the order thatgoes with that memorial.The stencil operator stencils the box to the destinationthat it's going.He writes the weight on the order, how much the casting weighs,and puts our order number and stencil number on the end of the box. Then theorder is taken in.Landis further testified that employee Rhodes is in charge of the banding operation,LeRoy Wick is, in'charge of, boxes, and John D. Laden is in charge of the stencil rack.According to Landis, Greer, at times, filled in or does fill in each one of these jobs.How-ever, as noted, Landis testified that the primary duty of Greer is to route an orderaccording to the design and weight schedule set up for Greer by Landis for the shipping-department, according to weights, and whether it would go by truck or railway express.The desk referred to as being Greer's office is said by Landis to be used for a lunchcounter, for the segregating of orders, for storage, for the placing of timecards, and soon-"it is more or less a storage desk." JAS. H. MATTHEWS & CO.171_ment, it is pointed out that Quattlebaum, Waller, English, and Feren each testifiedthat his supervisor wouldassignhim daily work and if he was transferred from jobto job his supervisor would make the assignment.The testimony of employee Carlos Purkiss would indicate that Harmon, contraryto his testimony, did have the authority to effectively recommend the discipline ofemployees.Purkiss, an employee in the coloring department, testified that Harmonis his superior; that on one particular occasion Harmon had criticized his work andtold him that he was not doing as much work as another man in the department and.that he (Purkiss) resented the criticism, whereupon Harmon took him into Landis'office and told Landis that Purkiss had been insubordinate, then Landis issued Pur-kiss a disciplinary slip ("Notice of disciplinary action"), and told Purkiss that twoor three of those slips would result in his immediate discharge.Underwood testi-fied that be saw and heard Harmon reprimand Purkiss on this particular occasion.Underwood and Rhodes each testified that he, on several occasions in the past,had requested and received permission from Harmon or from Greer to leave earlyin order to attend to personal business, and in each case permission was grantedwithout either Harmon or Greer consulting with Landis.As proof of the supervisory status of Rongey, Osborne, Harmon, and Greer,,evidence was adduced showing thatmeetingswere conducted by Landis, with these-fourmen present, at frequent intervals in the plant superintendent's office and on-occasion Plant SuperintendentMorton also attended.According to Landis, it isusual practice for him to meet with the leadmen either in the morning or on aprevious afternoon to inform them that he has orders for a certain number of.castings coming out of the foundry made on the previous day and that there willbe a full day's run on castings, or, that "he will have to split his day and run partof the day in casting" and the rest of the day on other work.After explanation ofthe work to be done as laid out by Landis, according to his testimony, the leadman,places the work to be done according to the information furnished to them byLandis at the so-called production meeting.Uncontradicted upon the record is the fact that during the summer of 1963Landis, together with these four men, went to Pittsburgh at the expense of the-Company to afford them special training.According to the testimony of Under-wood, immediately before this trip was to take place Morton told an employee whobad asked if he could make the trip that it was only for supervisors.Accordingly,it is asserted by the General Counsel the production meetings, together with thetraining given to the individuals, demonstrates their supervisory status.Rongey, Osborne, and Harmon are paid at the rate of $1.90 an hour and Greer ispaid at the rate of $1.80 per hour.Next highest paid employee in Rongey's depart-ment receives-$1.50; the next highest paid employee in Osborne's department makes$1.70 an hour and the next highest paid employee in Harmon's department makesapproximately $1.70 an hour.The next highest paid employee in Greer's depart-ment makes $1.69 an hour. These four men have special parking privileges withthe high ranking supervisors and do not park on the same lot as other lower paid.employees do.Finally, it is contended on behalf of the, General Counsel, ifRongey, Osborne, Harmon, and Greer are not found to be supervisors, there wouldbe only two supervisors over 72 production workers, a disproportionate ratio.Darrell M. Rongey, leadman in the setup department, did not testify at the hearing.It seems to me it has been conclusively demonstrated that the four employees inquestion do in fact fall under criteria which, when applied affirmatively, showstheir supervisory status, namely-their ostensible authority as recognized by otheremployees; use of independent judgment in the 'direction of work of other employ-ees; in one case the effective recommendation for discipline of employee Purkiss;the use of authority to grant time off; and the comparatively substantial pay differ-ential between each leadman and the other employees in his department.Further,a disproportion of supervisors to supervised has been established, should only Mortonand Landis be accepted as supervisors over 72 men in four departments who en-gage in the production work above described.The attendance of the leadmen atregular production meetings is also significant.The exercise of the authority vestedin Respondent's leadmen seems to me to be not of a merely routine nature, but doesrequire the use of independent judgment so as to mean they are supervisors withinthemeaning of Section 2(11) of the Act. Their exercise of ^ authority is notlimited to mere ministerial acts. I therefore find Harmon, Osborne, Greer, andRongey to be supervisors.Minnotte Manufacturing Corporation,131NLRB 684,688;The Bama Company,145 NLRB 1141;Lyon, Incorporated,145 NLRB 54;Research Designing Service, Incorporated,141NLRB 211, 213;Victory GroceryCompany, a Division of E. I. Keefe Company,129 NLRB 1415, 1416;MonarchRubber Company Incorporated,129 NLRB 482, 483. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterrogation;Incidental ThreatsDuring the times covered by union organizational activity as described above, theRespondent,through Division Superintendent Randles, Plant Superintendent Mor-ton, Office Manager Russell,and leadman Harmon,talked to many employees con-cerning their interest in the Union.These conversations,at various times andplaces, indicate an apparent intent to stay within the bounds of permissible inquiry,but in full effect constitute interference at least,and real intent to coerce andintimidate employees in their concerted activities for the purpose of collectivebargaining.LarryHarmon, one of the leadmen,is alleged to have interrogated employees onJanuary 7 and 28; William Morton,plant superintendent,is said to have interro-gated employees on January 8 and 17; Roy Randles,general superintendent of theCompany's bronze division,is said to have engaged in interrogation on January 20,and James Russell,the office manager, on January 28.Threats of economic reprisals made directly to employees are said to have beenmade by Randles on January 20,Morton on February 6, Harmon on January 7, 9,and 28,Osborne on January 9,and Russell on January 8.According to employee T. J. Underwood,Harmon, on the morning of January 7,the day after the first union meeting, approached Underwood while the latter wasat work and asked,"How did the meeting go last night?";and again,on the sameday, Harmon spoke to Underwood and asked,"T. J., who is pushing the Union?"Underwood said that among other things Harmon said to him were, "T.J.,theymust be paying you good to push the.Union,and I said, like hell;they ain't payingme a damn thing.He said,you are not that much of a crusader on your own."Employee Cullum testified he attended the first union meeting on January 6 and onthe following morning, while he was having a soft drink,Morton asked him if hehad been to a meeting the night before.Cullum said that he replied in the affirma-tive and that Morton replied,"Well, you've got a right to go to any meeting thatyou want to."Gayler, an employee,testified that about January 8, while he was at a soft drinkmachine, he was approached by Morton who asked him what he thought about theUnion.Gayler replied that he thought it would"help the working class of people.".Employee Shafer testified that during the month of January,Morton asked himwhat he thought he would gain by or through the Union and that he,Shafer, re-plied,"Well, we would have more security if we could get a contract put on paper,where it wouldn't be by word.. "Shafer also testified that about the sametime approximately January 15, Harmon spoke to him at the drinking fountain andremarked, "If we get a union in here, we won't get this vase department put in ourplant."Shortly thereafter,according to Shafer,Randles approached him and askedhim what he thought he would gain"by getting a union in here"; that Randles fur-ther said,"I do not know whether I can talk to you or not,"and that he (Shafer)replied,"Well, I'm standing here, you just go ahead and talk all you want to."Andhe (Randles)said"I've been planning on sending a T-lug machine down here, butifwe get the Union in here,there isn't any need in sending it down here,becauseif you guys go on a strike,I wouldn'thave any place to make my T-lugs and fur-nish the other plants,"and then, according to Shafer,Randles said,"Iwish youwould reconsider that about the Union,"to which Shafer replied,"Well, I've alreadygot my mind made up." Randles again,Shafer said,repeated his request that "Youwould reconsider it again now,about the Union."And that Shafer replied, "Well,I've already got my mind made up."Employee McKinney said that he was approached by Randles around the middleof January at his work station in the foundry and was asked how he felt about theUnion.During the course of this conversation,McKinney said that Randles re-marked, "Well,you ought to make sure that's what you want before you are forit," to which Shafer said "Yes" and Randles then said,"Well, that is a person'sprivilege."Eugene Rhodes, an employee in the shipping department,said that he, while atwork, was approached by Randles and they engaged in a conversation for about anhour; that during that conversation the Union was discussed and Randles askedhim how he felt about the Union;that he told Randles that he was for the Union;thatRandles admonished him that he,Randles, was not asking him to tell himanything about the Union but did ask him the reason for his wanting a union "andI told him some of those reasons." Rhodes further testified that sometime duringthe last part of January on the day after a union meeting,Russell approached himwhile he was at work and asked him if he had learned anything at the union meet-ing the night before; Rhodes said.he told Russell that he had not learned anything JAS. H. MATTHEWS & CO.173that he did not know before; that Russell asked him what it was he had knownbefore and further asked if the Union had guaranteed him more money or seniorityrights.With respect to further interrogation by Randles, Underwood testified that whenRandles was on one of his visits to the plant about January 20, Randles talked tohim at his work station or near there for about 2 hours.Underwood testified:He came up to me'and said, T. J., how are you, and shook hands with me andsays, I hear there's a little trouble going on here. I said, yes, sir, there is alittle.So, we walked over to out of the area, so we could smoke and he said,let's go over here, where we can smoke. So, we went over there, and he saidyou might sue my pants off, and I didn't say anything and he said, if I couldjust find out or get somebody to talk to me and find out what kind of troubleis going on, I could get to the bottom of this, but everybodyseems afraid totalk to me,-and he said, if I could just get anybody, even if it meant taking toget them . . . even if I had to get them in a car and take them 40 or 50miles....General Superintendent Randles arrived in Searcy on or about January 16:Hehad made a previous visit in November 1963.He said that the purpose of thattrip was for the purpose of increasing the wages of the employees, distributing thatportion of profits under the profit-sharing plan to the employees, and to consider orgrant vacation benefits, and a military service bonus.All these were announcedduring the course of his November visit.At that time, according to his custom, heinterviewed or talked or visited with as many employees in the plant as he couldindividually and then called them, by department, into his office and distributed theprofit-sharing checks to them. In speaking to the employees individually, he in-quired as to how they were getting along, whether they had any complaints, anddiscussed plant activities in general terms.Randles testified that his visit in January, following the November visit, was be-cause he had been advised while he was in Portland, Oregon, of certain develop-ments in the Searcy plant and so scheduled his return trip from Portland for a stopat Searcy before returning to his Pittsburgh office.While at Portland, he said, hehad received a telephone call from Morton, who read to him the letter receivedfrom the Union asking for recognition.Randles then communicated with thepersonneldepartment at Pittsburgh, and subsequently arrived at Searcy about Janu-ary 15 or 16.Upon his arrival at Searcy, he consulted with Mortonand Russell,and then, "in my usual procedure" he started talking to employees individually inthe plant to determine what he described as "the trouble."He received severalcomplaints, including, for example, the smoke fumes in the foundry; answeredquestions concerning the Arkansas right-to-work law; and, according to him, wastold about the union activity then goingon inthe plant.In answerto a questionon directexamination,whether he had come to any conclusionas towhether theemployees were for oragainst union organization,he replied:I found both.The people that I talked to, I believe the majoritywas againstit,I believe the majoritywas againstit,because it was very outspoken. It wasno secret.An employee would tell you, "I don't want to have anything to dowith it," or "I might vote for the Union but I won't pay dues," many remarkslike that.He testified that there was a great deal of discussion about a union election, andthat he formed an opinion in his own mind that the employees were moreagainstunion organizationthan they were for it.The testimony of the witnesses, I believe,demonstratesthat interrogation re-ported by the severalwitnessescalled by the General Counsel did in fact take place.As shown, the testimony reflects, andis notfirmly denied, that Underwood, Shafer,Gayler, and McKinney were asked what they thought about the Union and thatthere was considerablediscussionin the plant concerning the activities of Under-woodas a unionorganizer, such discussionsbeingwell known to the Companyeither through interrogation by its representatives or from overhearing conversa-tions or discussions among the employees while they were at work. SuperintendentRandles did not evade the fact that he talked toasmanyindividuals as he couldduring his January visit.The interrogation of Rhodes by Russell, and Russell'sfurther discussions with employeesconcerningthe Union and the knowledge by himof some of their views in regard thereto, is clearly stated on the record.General Counsel points out, I believe correctly, that most of the interrogation ofemployees by agents of Respondent occurred after the Respondent had refused to 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognizethe Unionand, further,itwas never explained to the employeesthat thepurpose of the interrogation was for a basis of determining whether or not theUnion actuallydid represent a majority of the employees in the Searcy plant.'The Respondent takes the position that the questioning of employees,as reflected,by the record,adds up to the fact that Randles was attempting to determinewhetherthe Unionin fact represented a majority of Respondent's employees;that this typeof interrogation is permissible under the circumstances,and reliesonBriggs IGAFoodliner,146 NLRB443, andBlueFlash Express, Inc.,109 NLRB 591. Here,however, the circumstances are different.InBriggsIGA Foodliner,the Board ex-pressly found thaton the basis of all the evidence,particularly the facts that there is no,dispute asto what theemployees told Briggs about the circumstancesof theirsigning the cards,thatthe Respondent urgedtheUnionto seek an election,that theRespondent petitioned for an election whenthe Unionfailed to do so,and that the Respondent committed no contemporaneous unfairlabor prac-ticesand demonstrated no union animus,thattheRespondentdid have a.good-faith doubt as to the Union's representative status.InBlue FlashExpress,Inc.,the Board,referring to the findings of theTrial Ex-aminer in respect to "the demeanor of the witnesses...to detract from their trust-worthiness and that there was no inconsistency in the testimony of any witnesswhichwould enablethe TrialExaminer to determine who was tellingthe truth,"held:... we find nothing improper in the mannerinwhich the TrialExaminer re-solved thisissue.Theburden of proof is upon the GeneralCounsel.When,as in this case,the TrialExaminer is not persuadedby thetestimony of theGeneral Counsel'switnesses that threats and promises weremade to them bythe Respondent,the General Counsel has failed to meet that burdenof proof.As anexaminationof the recorddiscloses no other basis for reversing theTrialExaminer,we fined that the allegation that the Respondentviolated theAct bymaking threats of reprisals or promises of benefit to its employees hasnot been sustained.In the instant case, oppositeto thefinding of the Trial ExaminerinBlue Flash Ex-press,I am persuadedby thetestimony of the General Counsel's witnesses thatthreats and promises were made to them in the manner described by them and atthe times mentioned by them, as reflectedby the recordherein.Blue Flash Expressis not diapositive of the instant case and the principles set forth therein,applicablehereto, are opposedto theposition of the Respondent.(109 NLRB 591,593-595.)The factshere reflect that the interrogations being contemporaneous or nearlycontemporaneous with threats,may reasonably be inferred to have tended to inter-fere with the rights of employees under Section7 of the Act andviolative of Sec-tion 8(a)(1).Underwoodtestified to several incidentswhichhe interpreted to mean that theRespondent was considering curtailing the proposed plant expansionshould theemployees designatetheUnionas their representative.Underwoodsaid that onJanuary 7, he was told by Harmon, "You had better dropitor itwillmess you upin yourdepartment"and a little later Harmon said,"If youdon't drop it, it is go-ing to messyou upin your departmentand you will have nomore raises or pro-motions, we won't have no more promotions or raisesfor you."Again, Underwoodsaid that Harmon approached him in the coloring department and toldhim that ifany man in that department "goes union" he (Harmon)would make it difficult forthe employee.On January 9, accordingto Underwood,Russell told him whilehe was at workthat plant expansion might be canceled.Underwoodtestified:He came over to me to get me to sign a slip to get my pension plan,.Iwas canceling mine, and he started and he said,T. J., I hope youknow whatyou'redoing, and I said,I thinkI do, Rusty,and he said,well, I guess youknow, as ofMondaymorning,that thisplant has ceased to grow and at thattime, LarryHarmon came up again and butted into the conversation and hesaid, yes, and not only that,but you will lose all your insurance,profit-sharing,9 Randles testified that he had heard rumors during the course of his inquiriesthat theUnion heldfrom 14 to 26authorization cards from employees.This statement,to me, isindicative of a close inquiry from the 'employees themselvesas to theirinterest in theUnion. JAS. H. MATTHEWS & CO.175and all of your company benefits.He said, you see those stakes?You knowthose stakes were back of the foundry and they were going to expand to thoseand now they won't expand them.'Itwill be recalled that Underwood testified to a conversation with Randles, apart of which he interpreted to mean that Randles threatened to cancel plant expan-sion because of union activity.According to Underwood,he was told by Randlesthat the Company had intended to move a vase machine into the Searcy factory,but since"all of this trouble has come up,he didn't think he would."The follow-ing day, again according to Underwood,Randles told him that he had intended toinstall a T-lug machine,that he "didn'twant to get his eggs all in one basket, . . .Although the Union was not specifically mentioned in these conversations betweenUnderwood and Randles,Underwood thought,Randles clearly meant that the pro-posed changes might not be made because of the entrance of the Union onto theSearcy scene.Employee Shafer testified to two conversations,one with Randles when Randlestold him he had been planning on sending a T-lug machine into the Searcy factory"but if we got the Union in here there isn't any needin sending it down here, be-cause if you guys go on strike, I wouldn't have any place to make my T-lugs andfurnish the other plants . . ." and asked Shafer to reconsider his decision to favortheUnion.Randles testified concerning the conversations reported to have beenbetween him and Underwood and Shafer and as nearly as I can determine he con-ceded a discussion concerning the installation of a T-lugmachine into the Searcyplant;said that part of the equipment was there when he arrived in January, theother part being on order; denied that he mentioned putting all of his eggs into onebasket, but did concede that he told Underwood that a work stoppage at any oneplant would shut the other two plants down, especially if the T-lug operation inPittsburgh was transferred to Searcy.Randles freely conceded that he questionednot only Underwood and Shafer concerning union activities, but also talked to otheremployees about the Union.Harmon conceded that he told Underwood that if he"didn't quit messing aroundwith the Union"somebody might be discharged for huddling up in groups andtalking and slowing down production.Harmon said that everyone in the plantknew that Underwood was for the Union and that agood many people joked withhim about it; that the statement made to Harmon in the form of a question as towho was paying him for his union activities because he was not that much of acrusader,was made in a joking manner; and Harmon did admit that he askedUnderwood how the meeting had gone the night before and also said,"You hadbetter drop this . . . or it will mess you up in your department."Joking or not,it is plainly apparent that suggestions were made to Underwood, Shafer, and otheremployees that it might not go too well for them if they continued their interest inunion activities.Another threat against union activity reported is an incident testified to by em-ployee Stephenson,to the effect that in the first week of February,Morton toldhim while he was at work:He came back to my station where I was working and he had an insurancecheck in his hand that I had filed for earlier and he showed me this insurancecheck and he said, this is good insurance,isn't it, and I said, yes,it is, aboutas good as I ever had,and he said,do you think the union can get you thiskind of insurance,and I said, I don't know about that, and I had a union but-ton that they had given us to wear 2 or 3 days earlier and he put his hand onthis union button and flipped it and said fooling with the union is going tocause you to lose that insurance.It seems to me that the threat by Russell to cancel plant expansion, as related byUnderwood,and Harmon's contemporaneous threat that company benefits might bewithdrawn is serious enough to warrant discounting of the company defense thatremarks concerning the threat of company expansion,the loss of the profit-sharingplan and other benefits, and so on, was enough to indicate to the employees that,joking or not,the Company was serious in passing along these implied or inferentialthreats in the hope that it would discourage union activity.Although Randlespartly denied certain statements attributed to him, it is, as the General Counselcontends,clear that he was the one who injected the subject of T-lugs, vases, workstoppages,and plant expansion into the conversations admittedly held with a numberof the employees,including Underwood and Shafer,and admitted portions of theconversations apparently not adversely affecting the Respondent.As to the con- 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDversation between Morton and Stephenson where Morton is said to have mentionedthe insurance plan,Mortondeniesmaking thestatementsattributed to him byStephenson, and yet at the same time he does say that he approached Stephensonand gave him the check. In regard to these various and several conversations, Iam inclined to, and do, credit the testimony of Underwood, Shafer, and Stephenson,having in mind the testimony of Morton, Randles, Harmon, and Osborne, becauseI think that the circumstances, and the explanations of the circumstances, as givenby the Respondent's witnesses are not in accord with the atmosphere at the timethese conversations took place. It seems to me much more likely that these con-versations, initiated by representatives of the Respondent, were intended to, anddid, have the effect of demonstrating to the employees that the Respondent was op-posed to their concerted activities on behalf of the Union and that if they continuedin such activities they might be penalized.On behalf of the Respondent, it is argued that Underwood admitted that Randlesat no time actually questioned him about his union activities; and I am urged topay particular attention to the testimony of Randles explaining his practice to makeperiodic trips to the various plants and that his trip in January was a scheduledtrip; that during his visits it is his custom to talk to all employees at their workstations or wherever he meets them; that he reported his conversation with Under-wood, although denying making any threats or promises; that that is true (in regardto Shafer's testimony) that with respect to the T-lugs, Randles pointed out thatsome of the machinery had already arrived in Searcy at the time of his Januaryvisit; and that he told both of these employees to "consider all of the facts and voteas they saw fit."The question whether or not Randles, in his effort to determine the extent ofunion organization in the Searcy plant, exceeded the bounds permitted by the Act, Ithink must be resolved on the basis not only of Randles' purpose of inquiry, but onthe basis, too, of such other inferences as should be drawn from the remarks ofMorton and those of the leadmen. In whole context, I find that the interrogationand the implied threats of removal of benefits were, and are, in violation of Section8(a)(1) of the Act.SurveillanceThe union meeting held at Anderson's Truck Stop on Highway No. 67, nearSearcy, on January 10, has been referred to above and, it will be recalled that atthat meeting, employees of, the Respondent signed a number of Union authorizationcards after being addressed by Grand Lodge Representative Harris and others, andthat Underwood as a leader of the employeeunionmovement, witnessed the signa-tures on a number of cards signed there by employees.Russell,Morton, andLandis, supervisors employed by the Respondent, were sitting outside in the mainpart of the restaurant while the union meeting was being conducted in a separateprivate dining room.These three men apparently were there all during the time ofthe meeting and after the time the meeting ended.EmployeesUnderwood,Gayler,McKinney, Rhodes, Edwards,Wilson, andSwain all testified that they observed the three supervisors at a table and that Rus-sell had in his hand a clipboard, or some kind of paper, as the employees left thedining room on their way out of theunion meeting.I have trouble reconciling the testimony of Morton, Russell, and Landis as tohow they happened to stop by Anderson's Truck Stop on a day which was, accord-ing to Russell, "The first day that I had any idea that we were having any activityat the plant, any union activity.... "According to Russell, he told Morton, onMorton's suggestion,that they stop and have a drink, that he had a part of abottle of Canadian Club left in his truck and suggested that Morton accompany himafter work and they would have a drink or two, explaining that he and Morton usu-ally go out once or twice a week to have a drink and on this particulareveningthey first went out to a farm owned by Russell to feed a horse he had stabled there.Morton said that the reason he happened to be at Anderson's was thatimmedi-ately after work he and Russell, riding in a truck owned by the latter, did stop byRussell's farm and fed Russell's horse; that they then left Russell's farm on theirway to the Elks Lodge on the same highway on which Anderson's Truck Stop islocated and stopped by Anderson's to get setups and there to have a drink.Oncross-examination the testimony of Mortonisa" littlebit different, in that he saidthey went from the plant to feed the horse, and from there to the Elks Lodge, butbecause the Elks Lodge was closed, they went on to Anderson's.Supplementing oradding to the testimony of Morton on this point,Russellsaid that after feeding thehorse they took a back road toward the Elks Club and on the way decided to stopatAnderson's to gettheirsetupsfor theirdrinks. JAS. H. MATTHEWS & CO.177Landis said that his reason for being present at Anderson'sTruck Stop was this:Our Elks Lodge which I helped to get enforced into the county,we were beingevacuated from our home lodge.We used to be located at the Auto AuctionLodge here on Highway 67 bypass,and we had been notified that we were tobe evacuated,and one of the members of the lodge had asked me to check onthe Red Barn,which I did,and I happened to see a truck that I knew. So, Istopped and talked to Mr.Russell and Mr.Morton.I further gather from the testimony of Landis that ordinarily he would not pass An-derson'sTruck Stop when leaving the Searcy plant at the end of the day.The covergence of the three top supervisors of the Searcy plant on this particularday when the employees were most deeply interested in union organization,seems,to say the least,more than fortuitous.It could be coincidence,but I doubt it.To return to the subject of a so-called clipboard that Russell is supposed to havehad before him, he denied categorically that he had a clipboard with a paper on it,anything resembling a clipboard such as a briefcase,or any other paper or documentnear at hand when the employees came out of the back dining room on their wayout from the union meeting.He said the only thing he had with him was about ahalf bottle of CanadianClub withthe setups on the table.If he is to be credited,I gain the impression that the bottle was kept somewhat out of sight from the topof the table.Russell and Morton denied categorically that Russell had either a clipboard orpaper before him.Richard Anderson,owner of the truck stop,was called as awitness for the Respondent.Anderson said that he did not see Russell with aclipboard although he was, at the time Russell,Morton,and Landis were there, andthe union meeting was in progress,in and out of the main restaurant taking care ofcustomers,so that he said he could not positively testify that Russell did not haveanything before him other than the setups for a drink.R.H.Miles, a witnesscalled by the Respondent,testified that he visited with the Respondent's supervisorsat their table and that he did not observe either a clipboard or any other writingmaterial in the possession of Russell at the time he sat at their table.Miles is notconnected with the Company.Another witness,N. B. Robbins,an employee ofMatthews,said that he had stopped by the table where Russell,Morton,and Landiswere sitting and did not observe that they or any one of them had a clipboard.Landis did not testify on the point.He said he visited with Russell and Morton for15 or 20 minutes; was not there when the union meeting broke up and the employ-ees started leaving the private dining room,so that his testimony here is not ofmuch value except for the fact that he "happened to see a truck that he knew," andtherefore stopped and talked to Russell and Morton.It seems to me that the record clearly discloses that Landis said he approachedAnderson'sTruck Stop from the north;it seems to me that the record shows thatMorton and Russell approached the same place from the south,each of thembound for the Elks Lodge.Landis said he was on the way to the Elks Lodge; Mor-ton said the lodge was closed or about to be closed. Russell said they went to theElks Lodge after leaving Anderson's.The testimony of the three men on this pointis hard to rationalize and come out with a complete answer as to why they gatheredat the truck stop when they did. I do not credit the testimony of Russell andMorton,and accept the testimony of those witnesses who said,in effect, that Rus-sell checked names of employees in attendance at this important union meeting.I find that Russell and Morton where engaged in surveillance of employee con-certed activity in violation of Section 7 and Section 8(a) (1) of the Act.The No-Solicitation RuleRule 15, contained in the Employees Handbook,has been mentioned above. Itstates as a cause for discipline"soliciting on company property without permission."It is stipulated herein that the Respondent has promulgated and maintained the ruleat all times and that all employees involved in this proceeding had received copiesof this booklet on their date of hire.Randles confirmed the fact that the Company has enforced such a rule and hasinstructedMakin or Russell to prohibit,employees from engaging in union activityduring their own time on company property.As I interpret the testimony of Ran-dles, employees may, with permission from the Company,solicit during breaks andlunch hours and time off on company property,butonly with permission.I shallfind that such a rule, as it is enforced,is in violation of Section 8(a)(1).A no-solicitation rule is unlawful if applied to nonworking time as well as to workingtime.1.R. Simplot Company Food Processing Division,137 NLRB 1552, 1553;RemingtonRandCorporation,141 NLRB 1052, 1056.770-076-65-vol. 149-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDRefusal ToBargainAs set forth above, the Union requested, and the Respondent refused, to enterinto collective-bargaining negotiations in January.Thereisno issue here concern-ing which employees constitute the appropriate bargaining unit.The Respondentrefused, and continues to refuse, to recognize or bargain with the Union unless anduntil such time as the Union proves its majority of employees in the unit under theprocedures established by Section 9 of the Act.Therefore, to determine a Section8(a)(5) violation by the Respondent, it is necessary to find first that the Union didhave a majority on the demand date, and second that the Respondent's refusal torecognize and deal with the Union was not in good faith. I shall so find, for thefollowing reasons:Ithaving been decided that the four leadmen are supervisors, the number ofemployees within the unit becomes 68. Therefore, on the demand date (January 11),theUnion must have had to hold 35 cards for a majority. Thirty-eight au-thenticated cards were in the hands of the Union when demand for recognition wasmade. It therefore becomes unnecessary to decide whether or not employee Cul-lum's card is valid, he having signed and then canceled it, since if it is thrown outa showing of majority still exists (37-35).The purported withdrawal of Cook'scard about January 22 was, if real, ineffective, which would leave the union ma-jority at 37-35. (Should Cook's authorization card be considered a nullity, theunion majorityis stillestablished as 36-35.)As to those employees who testified that they signed cards "only for a vote," alogical conclusion would support a presumption that they knew the meaning of thecard; that Harris, Underwood, or Rue made it quite clear to 25 of them at a meet-ing the importance of the event of signing such a card and what it meant on orbefore the dates they signed; and that Union recognition was widely discussed withinthe plant.They had all signed when the Union recognition demand was made.The Union had every right to rely on the authorization of each of these men at thetime the demand letter was sent.Franks Bros. Company v. N.L.R.B.,321,U.S.702, 703, 705;N.L.R.B. v. Stow Manufacturing Co.,217 F. 2d 900, 904-905, (C.A.2); Rea Construction Company,137 NLRB 1769, 1770, footnote I The very act ofsigning an authorization card by an employee, absent real proof of fraud or deceit,calls for a finding that the employee knew what he was doing.Joy Silk Mills, Inc.v.N.L.R.B.,185 F. 2d 732, cert. denied 341 U.S. 914. See alsoWinn-Dixie Stores,Inc.,andWinn-Dixie Louisville, Inc.,143 NLRB 848;N.L.R.B. v. Sunshine MiningCo.,110 F. 2d 780 (C.A.9); Cumberland Shoe Corporation,144 NLRB 1268.Therefore, it is found that the majority of the employees within the accepted bar-gaining unit had authorized the Union, as of the demand date of January 11, to rep-resent them.As a matter of law, the authorization cards are valid for the purpose of establish-ing the Union's majority status;Winn-Dixie Stores, Inc.,andWinn-Dixie Louisville,Inc.,143 NLRB 848;Gene Hyde d/b/a Hyde's Super Market,145 NLRB 1252.The next question arises as to whether the Respondent,by its refusal to recognizetheUnion as the bargaining agent for its employees,made such refusal in goodfaith.Had the Respondent been acting in good faith on January 11, it would have in-sisted on proof of the Union's majority status in an election. I do not believe agood-faith refusal on the part of the Respondent to bargain can be found in theface of the attendant acts by it through its agents, as related above, of interference,intimidation, and coercion.Its conduct in these respects, together with the factthat the Union did not question the claimed majority status of the Union and itsrefusal to have a question resolved with impartial source, leads to a conclusion thatits interrogation of employees.its surveillance of the union meeting,the invocationof the no-solicitation rule, and the implied threats of loss of benefits and nonex-pansion of the plant,can only impel a conclusion that the doubt expressed in writ-ing by the Respondent on January 14 concerning the union majority was not agood-faith doubt.The Court of Appeals for the Fourth Circuit, inFlorence Printing Co. v.N.L.R.B.,333 F. 2d 289, enfg. 145 NLRB 141, rejected the Employer's contentionthat it had a good-faith doubt as to the Union'smajority status, and reasoned thatif the Employer had any doubts, it could have agreed to the private election sug-gested by the Union or it could have petitioned the Board under Section 9(c)(1)(B) for a representation election.Refusing to pursue either course, it acted at itsperil. JAS. H. MATTHEWS & CO.179InCumberland Shoe Corporation, supra,the Board distinguishedEnglewoodLumber Company,130 NLRB 394, and inCumberlandstatesthe controlling prin-ciple obviously to be applied to the facts in the instant case. InCumberland,theBoard held, in part:We believe that the instant case is factually distinguishable fromEnglewoodLumber, supra,and that hence that case is inapplicable.While it istrue, asfound by the Trial Examiner, that 17 of the signatories testified that they weretold that a purpose of the cards was to secure a Board election, it does notappear that they were told that this was the only purpose of the cards.In thiscase the cards, on their face, explicitly authorized the Union only to act asbargaining agent of the employees, and, contrary to the implied finding of theTrial Examiner, the failure of the Union's solicitors to affirmatively restate thisauthorization does not indicate that it was abandoned or ignored.Thus, thereisno evidence here to negative the overt action of the employeesin signingcards designating the Union as their bargaining agent, and the instantsituationis not one in which the Union has beguiled employees into signing union cards.In view of the Respondent's threats, promises of benefit, and coercive inter-rogation of employees, as found by the Trial Examiner, we are persuaded thatRespondent's refusal to bargain with the Union on January 23, 1963, wasnot the result of a good-faith doubt of the Union's majority, but in order togain timeto destroy that majority.We find, accordingly, that the Union hasdemonstrated its majority status and that Respondent, by refusing to recognizeor bargain with it, violated Section 8(a)(5) and (1) of the Act. [Cases cited.]See alsoWinn-Dixie Stoies, Inc.,138 NLRB 1355, 1361, 1368, footnote12; Solo CupCompany v. N.L.R.B.,332 F. 2d 447 (C.A. 4).The result reached by the Board inCumberland Shoeisbindingon me and iscontrolling on the facts as set forth above.Accordingly, I find that the Unionrepresented a majority of Respondent's employees in an appropriate unit at the timerequest for recognition was made, and that the Respondent, when it then retused torecognize the Union, violated Section 8(a)(5) of the Act. See alsoGorbeas, Perez& Morell, S.C.,133 NLRB 362, 363, 374.The Board ruled, at 363.We agree with the Trial Examiner that Respondent violated Section 8(a)(5)by refusing to bargain with the Union after it was duly designated by a ma-jority of its employees.We find no merit in the Respondent's contention thatthe authorization cards signed by the employees were obtained upon the prom-ise that they would be used only for the purpose of filing a petition for arepresentation election.I find that by the several acts of interrogation, threats, interference,and coercionmentioned above, the Respondent has engaged in andisengagingin unfair laborpractices in violation of Section 8(a)(1) of the Act. I further find byreason ofthe foregoing, that the Respondent has engaged in unfair labor practices in that itrefused and continues to refuse to bargain in good faith with a designated repre-sentative of the employees for the purpose of collective bargainingin violation ofSection 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V. THE REMEDYSince it has been found that Respondent has engaged in and is engaging in un-fair labor practices, I shall recommend that the Respondent cease and desist there-from,and take certain affirmative action designed to effectuate the policies of theAct.It having been found that Respondent has engaged in and is engaging in certainacts of interference,restraint,and coercion,it shall be recommended that the Re-spondent cease and desist therefrom. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, having found that Respondent has refused to bargain collectively with theUnion as the exclusive representative of the employees in the above-described ap-propriate unit, I shall recommend that Respondent, on request, bargain collectivelywith the Union.By conduct found to constitute interference, restraint, and coercion, and by itsrefusal to bargain with the majority representative of its employees in an appro-priate unit, Respondent has demonstrated a determination not to accord to employ-ees rights which the Act was designed to protect. It reasonably may be assumedthat further unfair labor practices of a same or different character may be expectedto occur unless Respondent is ordered to refrain from in any manner transgressingemployees' statutory rights. It will be recommended, therefore, that the Respond-ent be ordered to cease and desist from interfering with, restraining, or coercingitsemployees in any manner, in the exercise of the right to self-organization, toform, join, or assist labor organizations, to join or assist the Union, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities as guaranteed in Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Association ofMachinists,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.All production and maintenance employees employed at Respondent's Searcy,Arkansas, plant, excluding office clerical employees, guards, and supervisors as de-fined in the Act, constitute an appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.3. International Association of Machinists, AFL-CIO, was, on January 11, 1964,and at all times theieafter has been, the exclusive representative of all of the Re-spondent's employees in the appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By refusing to bargain collectively with International Association of Machin-ists,AFL-CIO, Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of the Act.The aforesaid labor practices are unfair labor practices within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, it is recommended that the Respondent, Jas.H. Matthews & Co., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating any of its employees regarding their membership in, or activi-ties on behalf of, any labor organization, or taking any affirmative action to deter-mine who among its employees are or are not members of any labor organization,or seeking to induce any of its members to withdraw from membership in the labororganization by solicitation or promises of benefit, or threatening to deny any of itsemployees privileges previously enjoyed by them, for the purpose of discouragingmembership in a labororganization.(b)Refusing to bargain collectively with International Association of Machin-ists,AFL-CIO, as the exclusive representative of all production and maintenanceemployees employed at Respondent's Searcy, Arkansas, plant, excluding office cleri-cal employees, guards, and supervisors as defined in the Act, with respect to ratesof pay, wages, hours of employment, or other conditions of employment.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist International Association of Machinists, AFL-CIO, or any other organiza-tion, to bargain collectively through representatives of their own choosing, and toengage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities. JAS.H. MATTHEWS & CO.1812.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Upon request,bargain collectively with International Association of Machin-ists,AFL-CIO,as the exclusive bargaining agent of all of its employees in thebargaining unit described herein,with respect to rates of pay, wages,hours of em-ployment, and other conditions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its office and plant in Searcy,Arkansas,copies of the attached noticemarked"Appendix."'Copies of said notice,to be furnished by the Regional Di-rector for Region 26, shall,after being duly signed by an official representative oftheRespondent,be posted by it immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to ensure that said notices are not altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 26, in writing,within 10 days fromthe date of this Trial Examiner'sDecision,what steps Respondent has taken tocomply herewith.'7In the event that this Recommended Order be adopted by the Board, the wards "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, l.ntorcing an Order" shall be substituted for the words "a Decisionand Order."11In the event that this Recommended Order be adopted by the Board, this provisionshall be niodifled to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Decision and Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we notify our employees that:WE WILL NOT interrogate our employees concerning their union membershipand activities, or seek to induce them to withdraw from membership in alabor organization by solicitation or promise of benefits, deny them privilegespreviously enjoyed by them for the purpose of discouraging membership in alabor organization, or in any other manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form labororganizations, to join or assist International Association of Machinists, AFL-CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities.WE WILL bargain collectively, upon request, with International AssociationofMachinists, AFL-CIO, as the exclusive representative of all our employeesin the bargaining unit described herein, with respect to rates of pay, hours ofemployment, and other conditions of employment, and, if an understanding isreached,embody such understanding in a signed agreement.The bargainingunit is:All production and maintenance employees employed at Respondent'sSearcy,Arkansas,plant, excluding office clerical employees,guards, andsupervisors as defined in the Act.All our employees are free to become,remain,or to refrain from becoming orremaining,members of the above-named union,or any other labor organization,except to the extent that their rights may be affected by a lawful agreement requir-ing membership in a labor organization as a condition of employment.JAS.H. MATTI-IEws & Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) -182DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 746Federal Office Building, 167 North Main Street,Memphis, Tennessee,TelephoneNo. 534-3161,if they have any questions concerning this notice or compliance withits provisions.Dazzo Products,Inc.andLocal 810, Steel,Metals,Alloys & Hard-ware Fabricators&Warehousemen,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 2-CA-9726. October 28, 1964DECISION AND ORDEROn July 21, 1964, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding, finding that the Re-spondenthad engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certainaffirmative action, as set forth in the attached Decision.Thereafter the Respondent filed exceptions and a brief in supportthereof, and the General Counsel filed a brief in support of the TrialExaminer'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the briefs, and adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent,its of-ficers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner'sRecommended Order, with the followingaddition:1The Regional Director,in his Decision and Direction of Election in Case No. 2-RC-13099,included Hernandez in the unit found appropriate therein, and no review thereof bythe Board was requested.Moreover,the record herein does not show that the RegionalDirector's determination was erroneous.In these circumstances,we find, contrary to theRespondent's contention,that Hernandez is not a supervisor and include him in the unit.SeeNorthwestern Publishing Company,144NLRB1069(Member Leedom dissenting inpart on other grounds).149 NLRB No. 7.